DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 03rd, 2022 has been entered.
By this amendment, claims 1, 5, 9, and 14-16 have been amended and claim 19 has been cancelled.  Accordingly, claims 1-18, 20, and 21 are pending in the present application in which claims 1, 9, and 16 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2018/0025999), of record, view of Bhagavat et al. (U.S. Pub. 2020/0312766), of record, and Jou et al. (U.S. Pub. 2014/0111273), newly cited.
In re claim 1, Yu discloses a package structure, comprising: a first die 114 (see paragraph [0017] and fig. 1A); a plurality of through vias 112, aside the first die 114 (see paragraph [0018] and fig. 1A); a first encapsulant 130 laterally encapsulating the first die 114 and the plurality of through vias 112 (see paragraph [0020] and fig. 1A); a first redistribution layer (RDL) structure 110 on first sides of the first die 114, the plurality of through vias 112, and the first encapsulant 130 (see paragraph [0017] and fig. 2Q); a second RDL structure 160 on second sides of the first die 114, the plurality of through vias 112, and the first encapsulant 130 (see paragraph [0017] and fig. 2Q); a plurality of conductive connectors 166 electrically connected to the second RDL structure 160 (see paragraph [0022] and fig. 2S), and a solenoid inductor 115 formed laterally aside the first die 114 (see paragraph [0034] and figs. 2G and 6); a second die 308A/308B placed on the first side of the first die 114; and a  second encapsulant 312 laterally encapsulating the second die 308A/308B (see paragraph [0060] and fig. 6).

    PNG
    media_image1.png
    581
    869
    media_image1.png
    Greyscale

Yu is silent to wherein portions of the first RDL structure, the plurality of through vias, and the second RDL structure are electrically connected to each other and form a solenoid inductor and wherein sidewalls of the second encapsulant are flush with sidewalls of the first RDL structure, sidewalls of the first encapsulant, and sidewalls of the second RDL structure.
However, Bhagavat discloses in a same field of endeavor, a semiconductor package structure, including, inter-alia, a second die 130/135 placed on the first side of the first die (see paragraph [0054] and fig. 2), and a second encapsulant 125 laterally encapsulating the second die 130/135 (see paragraph [0050] and fig. 2), wherein portions (165a, 165b, 165c of the first RDL structure 115 (see paragraphs [0050], [0056], [0058] and figs. 2 and 4-6), the plurality of through vias, 205b, 205c, 205d and (portions 165d, 165e, 165f, 165g) of the second RDL structure 172 are electrically 

    PNG
    media_image2.png
    421
    702
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    314
    815
    media_image3.png
    Greyscale

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Bhagavat discloses a magnetic material 230 being surrounded by the solenoid inductor 150, 155, 160 (see paragraph [0058] and fig. 2).  However, Yu and Bhagavat do not specifically discloses wherein the package structure further include a magnetic material, surrounded by the solenoid inductor and 
Howerver, Jou discloses in a same field of endeavor, a package structure, including, inter-alia, a magnetic material 202 (see paragraphs [0019], [0020], [0021] and fig. 5A), surrounded by the solenoid inductor 402 (see paragraph [0022] and fig. 5A) and laterally encapsulated by the first encapsulant 302, wherein a top surface of the magnetic material 202 is level with a top surface of the first encapsulant 302 (see paragraph [0020] and fig. 5A).

    PNG
    media_image4.png
    314
    860
    media_image4.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jou into the package structure of Yu in order to enable a magnetic material, surrounded by the solenoid inductor and laterally encapsulated by the first encapsulant, wherein a top surface of the magnetic material is level with a top surface of the first encapsulant in the package structure of Yu to be formed because in doing so physical limitations associated with winding a wire can be avoided and thus allows the inductor to be smaller than wire wound inductors (see Abstract of Jou).  Furthermore, it would have been obvious because all the claimed elements were known KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Yu in combination with Bhagavat and Jou disclose wherein the solenoid inductor 115 is electrically connected to the first die 114 through the second RDL structure 160 (see paragraph [0017] and fig. 6 of Yu).
In re claim 3, as applied to claim 1 above, Yu in combination with Bhagavat and Jou disclose wherein the solenoid inductor 115 is electrically connected to the first die 114 through the first RDL structure 110 (see paragraph [0017] and fig. 6 of Yu).
In re claim 4, as applied to claim 1 above, Yu in combination with Bhagavat and Jou disclose wherein the solenoid inductor 115 is electrically connected to the second die 308 through the first RDL structure 110 (see paragraph [0060] and fig. 6 of Yu).
In re claim 5, as applied to claim 1 above, Yu in combination with Bhagavat and Jou disclose wherein the top surface of the magnetic material 202 is in physical contact with a dielectric layer 506 of the first RDL structure 502 (see paragraph [0023] and fig. 5A of Jou).
In re claim 6, as applied to claim 1 above, Yu in combination with Bhagavat and Jou disclose wherein the package structure further comprising a third die (adjacent die 114) laterally aside the first die, and encapsulated by the first encapsulant 130, wherein 
In re claim 7, as applied to claim 6 above, Yu in combination with Bhagavat and Jou disclose wherein the solenoid inductor 115 is electrically connected to the first die and the third die through the first RDL structure 110 (see paragraphs [0017], [0054] and fig. 2T of Yu).
In re claim 8, as applied to claim 6 above, Yu in combination with Bhagavat and Jou disclose wherein the solenoid inductor 115 is electrically connected to the first die and the third die through the second RDL structure 160 (see paragraphs [0017], [0054] and fig. 2T of Yu).
Allowable Subject Matter
Claims 9-18, 20, and 21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
	It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claims 9 and 16 as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein a first end of the first solenoid inductor is coupled to a ground plane, and a second end of the first solenoid inductor is coupled to the first die, and the first end is level with the second end", as recited in independent claim 9 and “wherein a first end of the solenoid inductor is connected to a ground, and a second end of the solenoid inductor is connected to the first die, and the first end is level with the second end”, as recited in independent claim 
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zillmann et al.		U.S. Patent 9,921,640	Mar. 20, 2018.
Arabi et al.			U.S. Pub. 2017/0062398	Mar. 2, 2017.
Dabney et al.			U.S. Patent 8,918,189	Dec. 23, 2014.
Kim et al.			U.S. Patent 10,431,511	Oct. 1, 2019.
Chen et al.			U.S. Pub. 2018/0138126	May 17, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



		
/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892